Citation Nr: 9912537	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin, neck and 
throat problems as a result of exposure to Agent Orange.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
October 1968.  He has been represented throughout his appeal 
by the South Carolina Department of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1997, by the Columbia, South Carolina Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for skin, neck and throat problems as a 
result of exposure to Agent Orange, and an increased rating 
for PTSD.  The notice of disagreement with this determination 
was received in March 1997.  The statement of the case was 
issued in March 1997.  The substantive appeal was received in 
May 1997.  Following the receipt of VA hospital reports, a 
supplemental statement of the case was issued in September 
1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1997.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in October 1997, wherein the 
RO confirmed the previous denial of the veteran's claims.  A 
VA compensation examination was performed in April 1998.  
Thereafter, a rating action in June 1998 increased the 
evaluation for the veteran's PTSD from 50 to 70 percent 
disabling, effective December 16, 1996; however, this rating 
action confirmed the previous denials of the veteran's claim 
for service connection for skin, neck and throat problems as 
a result of exposure to Agent Orange.  A supplemental 
statement of the case was issued in September 1998.  The 
appeal was received at the Board in November 1998.  

The veteran in March 1997 requested service connection for 
peripheral neuropathy due to Agent Orange.  This issue is 
referred to the RO for appropriate action.


REMAND

At his personal hearing before a hearing officer at the RO in 
October 1997, the veteran indicated that he is receiving 
disability benefits from the Social Security Administration 
(SSA).  A review of the claims file also indicates that 
Social Security benefits were awarded in 1985.  The United 
States Court of Appeals of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held the VA has a duty to attempt to secure 
all records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Therefore, the Board finds that 
the RO should request these records from the Social Security 
Administration (SSA).

The veteran has also reported treatment for his PTSD at the 
VA medical facility in Greenville, South Carolina.  On the 
veteran's VA Form 9 he reported having had skin tumors, which 
were due to Agent Orange, taken off his skin at VA hospitals.  
The Board believes that all VA treatment records of the 
veteran since service should be in the claims file prior to 
an appellate decision.  Therefore, the RO should obtain such 
records, which are not currently in the claims file, and add 
them to the claims file. 

The Board also notes that the veteran in March 1997 requested 
that the RO obtain his records from Anderson Eye & Ear 
Associates regarding his throat condition and he completed a 
VA Form 21-4142.  The Board believes that the RO should 
request such records and if they are not forthcoming the RO 
should inform the veteran to obtain them.

In addition the Court has found that a veteran is not 
entitled to a presumption of exposure to Agent Orange if he 
has not developed a condition enumerated in 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).  Therefore, the Board finds that the RO 
should give the veteran the opportunity to establish that he 
was exposed to Agent Orange in service.

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, the Board hereby REMANDS this case 
to the RO for the following actions: 

1.  The RO should contact the SSA and 
obtain the records, including medical 
records, relied upon in awarding the 
veteran Social Security benefits.

2.  The RO should obtain all the 
veteran's VA treatment records since 
service, which are not currently in the 
claims file, including all his records 
from the VA medical facility, Greenville, 
South Carolina, Augusta Georgia, and 
Columbia, South Carolina.  These records 
should be associated with the claims 
file.

3.  The RO should  request the veteran's 
records from Anderson Eye & Ear 
Associates regarding his throat condition 
and if they are not forthcoming the RO 
should inform the veteran to obtain them.  

4.  The RO should give the veteran the 
opportunity to establish that he was 
exposed to Agent Orange in service. 

5.  The RO should review the issues in 
appellate status.  If the decision(s) 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



